              Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
DONALD NIXON, on behalf of himself and all
others similarly situated,
                                                              Case No. 20-cv-02251 (RA)
                                            Plaintiff,

         -against-                                            ANSWER
KOMAR LAYERING, LLC,

                                             Defendant.
----------------------------------------------------------X

         Defendant, by its attorneys, Lewis Brisbois Bisgaard & Smith LLP, as and for its Answer to

the Complaint herein, states as follows:

         1.        Denies the allegations contained in paragraph 1.

         2.        Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 2.

         3.        Denies the allegations contained in paragraph 3.

         4.        Denies the allegations contained in paragraph 4.

         5.        Denies the allegations contained in paragraph 5, except admits that plaintiff purports

to seek a permanent injunction.

         6.        Denies the allegations contained in paragraph 6, except admits that plaintiff purports

to invoke this Court’s jurisdiction.

         7.        Denies the allegations contained in paragraph 7, except admits that plaintiff purports

to invoke this Court’s jurisdiction.

         8.        Denies the allegations contained in paragraph 8.

         9.        Denies the allegations contained in paragraph 9.




4815-5207-5711.1                                         1
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 2 of 12



         10.       Denies the allegations contained in paragraph 10 and refers all questions of law to the

Court.

         11.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 11.

         12.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 12 and refers all questions of law to the Court.

         13.       Denies the allegations contained in paragraph 13 except admits that Defendant is a

New York limited liability company.

         14.       Denies the allegations contained in paragraph 14 and refers all questions of law to the

Court.

         15.       Denies the allegations contained in paragraph 15 and refers all questions of law to the

Court.

         16.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 16.

         17.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 17.

         18.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 18.

         19.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 19.

         20.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 20.




4815-5207-5711.1                                     2
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 3 of 12



         21.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 21.

         22.       Denies the allegations contained in paragraph 22 except admits that Defendant owns

the website www.cuddlduds.com and refers to the website for the contents thereof and information

contained therein concerning the products available for purchase.

         23.       Denies the allegations contained in paragraph 23 and refers to the website for the

contents thereof.

         24.       Denies the allegations contained in paragraph 24.

         25.       Denies the allegations contained in paragraph 25.

         26.       Denies having knowledge or information sufficient to form a belief as to the

allegations contained in paragraph 26.

         27.       Denies the allegations contained in paragraph 27.

         28.       Denies the allegations contained in paragraph 28.

         29.       Denies the allegations contained in paragraph 29.

         30.       Denies the allegations contained in paragraph 30.

         31.       Denies the allegations contained in paragraph 31.

         32.       Denies the allegations contained in paragraph 32.

         33.       Denies the allegations contained in paragraph 33.

         34.       Denies the allegations contained in paragraph 34.

         35.       Denies the allegations contained in paragraph 35.

         36.       Denies the allegations contained in paragraph 36.

         37.       Denies the allegations contained in paragraph 37.




4815-5207-5711.1                                   3
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 4 of 12



         38.       Denies the allegations contained in paragraph 38 and refers all questions of law to the

Court.

         39.       Denies the allegations contained in paragraph 39 except admits that plaintiff purports

to seek injunctive relief.

         40.       Denies the allegations contained in paragraph 40.

         41.       Denies the allegations contained in paragraph 41.

         42.       Denies the allegations contained in paragraph 42.

         43.       Denies the allegations contained in paragraph 43 except admits that Plaintiff styles

this case as a class action.

         44.       Denies the allegations contained in paragraph 44 except admits that Plaintiff styles

this case as a class action.

         45.       Denies the allegations contained in paragraph 45 except admits that Plaintiff styles

this case as a class action.

         46.       Denies the allegations contained in paragraph 46 except admits that Plaintiff styles

this case as a class action.

         47.       Denies the allegations contained in paragraph 47 except admits that Plaintiff styles

this case as a class action.

         48.       Denies the allegations contained in paragraph 48 except admits that Plaintiff styles

this case as a class action.

         49.       Denies the allegations contained in paragraph 49 except admits that Plaintiff styles

this case as a class action.

                                      FIRST CAUSE OF ACTION




4815-5207-5711.1                                     4
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 5 of 12



         50.       Repeats and incorporates by reference all of the allegations contained in paragraphs 1

through 49.

         51.       Denies the allegations contained in paragraph 51 and refers all questions of law to the

Court.

         52.       Denies the allegations contained in paragraph 52 and refers all questions of law to the

Court.

         53.       Denies the allegations contained in paragraph 53 and refers all questions of law to the

Court.

         54.       Denies the allegations contained in paragraph 54 and refers all questions of law to the

Court.

         55.       Denies the allegations contained in paragraph 55 and refers all questions of law to the

Court.

         56.       Denies the allegations contained in paragraph 56.

         57.       Denies the allegations contained in paragraph 57.

                                    SECOND CAUSE OF ACTION

         58.       Repeats and incorporates by reference all of the allegations contained in paragraphs 1

through 57.

         59.       Denies the allegations contained in paragraph 59 and refers all questions of law to the

Court.

         60.       Denies the allegations contained in paragraph 60 and refers all questions of law to the

Court.

         61.       Denies the allegations contained in paragraph 61 and refers all questions of law to the

Court.



4815-5207-5711.1                                     5
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 6 of 12



         62.       Denies the allegations contained in paragraph 62.

         63.       Denies the allegations contained in paragraph 63 and refers all questions of law to the

Court.

         64.       Denies the allegations contained in paragraph 64.

         65.       Denies the allegations contained in paragraph 65.

         66.       Denies the allegations contained in paragraph 66.

         67.       Denies the allegations contained in paragraph 67.

         68.       Denies the allegations contained in paragraph 68.

         69.       Denies the allegations contained in paragraph 69.

         70.       Denies the allegations contained in paragraph 70.

                                     THIRD CAUSE OF ACTION

         71.       Repeats and incorporates by reference all of the allegations contained in paragraphs 1

through 70.

         72.       Denies the allegations contained in paragraph 72.

         73.       Denies the allegations contained in paragraph 73 and refers all questions of law to the

Court.

                                  FIRST AFFIRMATIVE DEFENSE

         The Complaint fails to state any claims upon which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE

         Plaintiff has failed to mitigate his alleged damages.

                                  THIRD AFFIRMATIVE DEFENSE

         Plaintiff has suffered no damages attributable to actionable conduct by Defendant.




4815-5207-5711.1                                     6
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 7 of 12



                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of waiver.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of unclean hands.

                                SIXTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of laches.

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrines of ratification, confirmation, and acquiescence.

                              EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are time-barred in whole or in part.

                                NINTH AFFIRMATIVE DEFENSE

         Defendant acted reasonably and in proper and lawful exercise of discretion and business

judgment and without intent to violate Plaintiff’s rights, and Defendant’s actions were not

discriminatory or otherwise actionable.

                               TENTH AFFIRMATIVE DEFENSE

         Defendant did not encourage, condone, approve or participate in any allegedly discriminatory

conduct.

                             ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the primary jurisdiction doctrine and the Court should refrain

from exercising jurisdiction over them until the United States Department of Justice issues

regulations on accessibility standards for websites under Title III of the ADA.

                             TWELFTH AFFIRMATIVE DEFENSE

         This Court lacks subject matter jurisdiction.



4815-5207-5711.1                                   7
             Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 8 of 12



                           THIRTEENTH AFFIRMATIVE DEFENSE

         Primary jurisdiction over the instant claims does not lie with the Court.

                          FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are or may be barred, in whole or in part, because the alterations that

Plaintiff seeks to the subject website are not readily achievable nor able to be carried out without

significant difficulty or expense except, rather, would result in an undue burden upon Defendant.

                            FIFTEENTH AFFIRMATIVE DEFENSE

         It is or was impracticable to design, construct or otherwise alter the subject website in the

manner proposed in the Complaint.

                            SIXTEENTH AFFIRMATIVE DEFENSE

         Alternative means of access to Defendant’s goods and/or services are readily accessible and

available.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

         Any departures from applicable guidelines, if any, are permitted by law insofar as any

alternate designs provide substantially equivalent or greater access to and usability of the properties

and the goods.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

         Full compliance with any alterations that are allegedly required would be technically

infeasible.

                           NINETEENTH AFFIRMATIVE DEFENSE

         Alterations which do not serve primary functions are disproportionate to the cost of the

overall alteration of the websites.

                           TWENTIETH AFFIRMATIVE DEFENSE



4815-5207-5711.1                                  8
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 9 of 12



         There are no access barriers to the use or enjoyment of the subject website and/or any goods,

services, programs, facilities, privileges, advantages and accommodations provided therein.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE

         As Plaintiff failed to provide Defendant with notice as to any alleged barrier encountered or

opportunity to cure same prior to instituting this suit prior to filing this action, and without

attempting to resolve the alleged issues through alternative means of dispute resolution, as

encouraged by Congress in 42 U.S.C. § 12212, Plaintiff cannot recover attorneys’ fees and costs.

                        TWENTY-SECOND AFFIRMATIVE DEFENSE

         The modifications proposed or sought would impose a significant administrative or financial

burden upon Defendant.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims are moot.

                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

         Plaintiff has not experienced or been subject to any barriers to the access, use or full

enjoyment of the goods, services, facilities, privileges, advantages, or accommodations available at

the subject website as a result of any acts or omissions of Defendant.

                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

         Plaintiff is and was not a bona fide patron or user of the subject website.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged injuries are de minimis.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff lacks standing.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE



4815-5207-5711.1                                   9
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 10 of 12



         The Complaint is not appropriate for treatment as a class action given the diversity of issues

and defenses implicated.

                           TWENTY-NINTH AFFIRMATIVE DEFENSE

         The Complaint fails to qualify as a class action because, inter alia, the allegations therein fail

to meet the numerosity, typicality, commonality, superiority and/or predominance requirements for

class actions.

                              THIRTIETH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the ripeness doctrine because the United States Department of

Justice has not issued regulations on accessibility standards for websites.

         WHEREFORE, Defendant demands that judgment be entered as follows:

         1.        Dismissing the Complaint in its entirety with prejudice;

         2.        Awarding Defendant costs and expenses, including reasonable attorneys’ fees; and

         3.        Granting such other and further relief as is just and proper.

Dated: New York, New York
       June 8, 2020

                                          LEWIS BRISBOIS BISGAARD & SMITH LLP

                                          By:     /s/ Peter T. Shapiro
                                                  Peter T. Shapiro
                                                  Attorneys for Defendant
                                                  77 Water Street, Suite 2100
                                                  New York, New York 10005
                                                  (212) 232-1300
                                                  Peter.Shapiro@lewisbrisbois.com



To:      Jonathan Shalom
         SHALOM LAW, PLLC
         Attorneys for Plaintiff
         105-13 Metropolitan Avenue
         Forest Hills, New York 11375

4815-5207-5711.1                                    10
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 11 of 12



         (718) 971-9474
         Jshalom@jonathanshalomlaw.com




4815-5207-5711.1                          11
            Case 1:20-cv-02251-RA Document 10 Filed 06/08/20 Page 12 of 12




                                CERTIFICATE OF SERVICE

        Peter T. Shapiro, an attorney duly admitted to practice before this Court, certifies that on
June 8, 2020, he caused to be filed via ECF Defendant’s Answer to the Complaint.


                                                     /s/ Peter T. Shapiro
                                                             Peter T. Shapiro




4815-5207-5711.1                                12
